 

IN THE UNITED STATES DISTRICT COURT | US bsp
FOR THE NORTHERN DISTRICT OF TEKAS NORTHERN nisio Cot ——,

IC
AMARILLO DIVISION FIL ED OF TEXag
LESTER J. MUNN, § | 16 20
TDCJ-CID No. 620696, § CLERE Do
TLERK
§ by RUS, DISTRICT Courr
Plaintiff, § lL Depuy
§ oS
v. §  2:17-CV-046-Z
§
ROBERT R. KING, et al., §
§
Defendants. §

 

MEMORANDUM OPINION
DISMISSING CIVIL RIGHTS COMPLAINT

Plaintiff LESTER J. MUNN, acting pro se and while a prisoner incarcerated in the Texas
Department of Criminal Justice, Institutional Division, has filed suit pursuant to Title 42, United
States Code, Section 1983 complaining against the above-referenced defendants and has been
granted permission to proceed in forma pauperis. For the following reasons, plaintiffs civil rights
complaint is DISMISSED.

JUDICIAL REVIEW

When a prisoner confined in any jail, prison, or other correctional facility brings an action
with respect to prison conditions under any federal law, the Court may evaluate the complaint and
dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (Sth Cir. 1990), if it is

frivolous,' malicious, fails to state a claim upon which relief can be granted, or seeks monetary

 

' A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v. Koonce, 2 F.3d 114, 115 (Sth Cir. 1993);
see Denton v. Hernandez, 504 U.S. 25 (1992). To determine whether a complaint is frivolous under 28 U.S.C. §
1915(d), the Court must inquire whether there is an arguable “factual and legal basis of constitutional dimension for
the asserted wrong.’” Spears v. McCotter, 766 F.2d 179, 181 (Sth Cir. 1985) (quoting Watson v. Ault, 525 F.2d 886,
892 (Sth Cir. 1976)). The review of a complaint for factual frivolousness nevertheless is quite limited and “only
appropriate in the limited class of cases wherein the allegations rise to the level of the irrational or the wholly
 

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A; 28 U.S.C. §
1915(e)(2). The same standards will support dismissal of a suit brought under any federal law by
a prisoner confined in any jail, prison, or other correctional facility, where such suit concerns
prison conditions. 42 U.S.C. 1997e(c)(1). A Spears hearing need not be conducted for every pro
se complaint.” Wilson v. Barrientos, 926 F.2d 480, 483 n.4 (5th Cir. 1991).3
PLAINTIFF’S CLAIMS

At the time of filing this complaint, plaintiff was a prisoner incarcerated at the Texas
Department of Criminal Justice (TDCJ) Clements Unit in Amarillo, Texas. By his complaint,
plaintiff argues that defendants left his property in the hallway. (ECF No. 3). As a result, plaintiff
claims personal items were stolen. Plaintiff also claims that several items were taken when his
property was searched. According to the grievances attached to his complaint, plaintiff’s property
items were missing following his temporary transport to a “psych” cell.

ANALYSIS
An adequate post-deprivation remedy for deprivation of property under color of law

eliminates any due process claim under § 1983, regardless of whether the deprivation is negligent

 

incredible,” not just to the level of the unlikely. Booker, 2 F.3d at 114. Nor is legal frivolousness synonymous with
mere unlikeliness. The Supreme Court of the United States and the United States Court of Appeals for the Fifth Circuit
repeatedly counsel district courts against dismissing petitions that have some chance of success. See, e. g., Denton v.
Hernandez, 504 U.S. 25 (1992); Neitzke v. Williams, 490 U.S. 319, 329 (1989); Booker, 2 F.3d at 116. That caution
notwithstanding, a “claim against a defendant who is immune from suit is frivolous because it is based upon an
indisputably meritless legal theory. See Neitzke, 490 U.S. at 327; Booker, 2 F.3d at 116.

* A Spears hearing is a hearing in which a magistrate judge determines whether to recommend dismissal of a defined
claim as frivolous. See Spears, 766 F.2d at 182.

3 Green vs. McKaskle, 788 F.2d 1116, 1120 (Sth Cir. 1986) (“Of course, our discussion of Spears should not be
interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together
with the Watson questionnaire.”)

-2-

 
or intentional. See Parratt v. Taylor, 451 U.S. 527 (1981); Hudson v. Palmer, 468 U.S. 517 (1984).
Under the Pratt/Hudson doctrine, a district court may dismiss a loss of property claim and require
the plaintiff to pursue state remedies. A plaintiff may then pursue a claim under § 1983 only after
those remedies are denied on grounds other than the merits of the claim. See Thompson v. Steele,
709 F.2d 381, 383 (Sth Cir. 1983). The burden is on the inmate to show that the post-deprivation
remedy is inadequate. See Myers v. Klevenhagan, 97 F.3d 91, 94 (Sth Cir. 1996).

Texas law allows recovery of monetary damages for loss of property that has been taken
without authorization. See Murphy v. Collins, 26 F.3d 541, 543 (5th Cir. 1994) (in Texas, the tort
of conversion fulfills this requirement); see also Beam v. Voss, 568 S.W.2d 41 3, 420-21 (Tex. Civ.
App.-San Antonio 1978, no writ) (conversion is the unauthorized and unlawful assumption and
exercise of dominion and control over the personal property of another, to the exclusion of or
inconsistent with the owner’s rights). To the extent that plaintiff alleges that defendants willfully
seized property in violation of his rights, there is no indication that he has instituted an action in
state court to pursue these claims.

CONCLUSION

For the reasons set forth above and pursuant to Title 28, United States Code, sections
1915A and 1915(e)(2), as well as Title 42, United States Code, section 1997e(a), it is ORDERED
that the Civil Rights Complaint by plaintiff filed pursuant to Title 42, United States Code, section
1983 be DISMISSED without prejudice for failure to state a claim.

SO ORDERED.

January Ie , 2020.

 

MATTHEW J. KAGSMARYK _
UNITED STATES DISTRICT JUDGE

-3

 

 

 
